Title: John Adams to Abigail Adams, 19 August 1777
From: Adams, John
To: Adams, Abigail


     
      My best Friend
      
       Aug. 19. 1777 Tuesday
      
     
     Your obliging Favour of the 5th. came by Yesterdays Post, and I intended to have answered it by this Mornings Post, but was delayed by many Matters, untill he gave me the slip.
     I am sorry that you and the People of Boston were put to so much Trouble, but glad to hear that such Numbers determined to fly. The Prices for Carting which were demanded, were detestable. I wish your Fatigue and Anxiety may not have injured your Health.
     Dont be anxious, for my Safety. If Howe comes here I shall run away, I suppose with the rest. We are too brittle ware you know to stand the Dashing of Balls and Bombs. I wonder upon what Principle the Ro­man Senators refused to fly from the Gauls and determined to sit, with their Ivory Staves and hoary Beards in the Porticoes of their Houses untill the Enemy entered the City, and altho they confessed they resembled the Gods, put them to the Sword.
     I should not choose to indulge this sort of Dignity, but I confess I feel myself so much injured by these barbarean Britains, that I have a strong Inclination to meet them in the Field. This is not Revenge I believe, but there is something sweet and delicious in the Contemplation of it. There is in our Hearts, an Indignation against Wrong, that is righteous and benevolent, and he who is destitute of it, is defective in the Ballance of his Affections and in his moral Character.
     As long as there is a Conscience in our Breasts, a moral Sense which distinguishes between Right and Wrong, approving, esteeming, loving the former, and condemning and detesting the other, We must feel a Pleasure in the Punishment, of so eminent a Contemner of all that is Right and good and just, as Howe is. They are virtuous and pious Passions that prompt Us to desire his Destruction, and to lament and deplore his success and Prosperity.
     The Desire of assisting towards his Disgrace, is an honest Wish.
     It is too late in Life, my Constitution is too much debilitated by Speculation, and indeed it is too late a Period in the War, for me to think of girding on a sword: But if I had the last four Years to run over again, I certainly would.
    